 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERIA,                            Case No.: 13cr1307-CAB
12                                      Plaintiff,
                                                         ORDER DENYING SECOND
13   v.                                                  MOTION FOR
                                                         RECONSIDERATION [Doc. No. 64]]
14   DIEGO RIVERA-VAZQUEZ,
15                                    Defendant.
16
17           Before the Court is defendant Diego Rivera-Vazquez’s second motion for
18   reconsideration of the Court’s order of April 9, 2019. [Doc. No. 64.] Defendant
19   continues to incorrectly calculate his amended guideline at 28, based upon his incorrect
20   assumption that the adjustment for mitigating role should continue to be a 4. However,
21   as previously explained, when the base offense level is a 36, then the mitigating role
22   reduction reduces the base offence level by three points, NOT four points.
23   USSG§2D1.1(a)(5). Therefore, with a recalculated base offense level of 36, the
24   mitigating role reduction reduces the base offence level by three points to a 33. The base
25   offense level of 33 is then reduced two points for the corresponding minor role
26   adjustment to 31. Finally, after adjusting two points for acceptance of responsibility, the
27   /////
28

                                                     1
                                                                                       13cr1307-CAB
 1   defendant’s amended adjusted base offense level is a 29. The Court’s April 9, 2019 order
 2   was correct, and defendant’s second motion for reconsideration is DENIED.
 3         IT IS SO ORDERED.
 4   Dated: May 24, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                  13cr1307-CAB
